   Case: 4:19-cv-02862-RLW Doc. #: 1 Filed: 10/22/19 Page: 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI


JENNIFER BALLONI,                                 )
                                                  )
                                 Plaintiff,       )
                                                  )
     vs.                                          )         Case No.
                                                  )
HOLTGRAVE DISTRIBUTING, INC.                      )
                                                  )
     and                                          )
                                                  )
TERRELL D. GLASPER,                               )         Removed From:
                                                  )
                              Defendants.         )         Circuit Court of St. Louis County
                                                  )         Case No. 19SL-CC04075


                                   NOTICE OF REMOVAL


       PURSUANT TO 28 U.S.C. § § 1332, 1391, 1441, and 1446, Defendants Holtgrave

Distributing, Inc. and Terrell D. Glasper (hereinafter “Defendants”), remove this action from the

Circuit Court of St. Louis County, Missouri, where it is now pending, to the United States District

Court for the Eastern District of Missouri. As grounds for this removal, Defendants state:



                                              GENERAL

       1.      This case is removable to the United States District Court pursuant to 28 U.S.C. §

1332 because Plaintiff and Defendants are citizens of different states, and, upon information and

belief, the amount in controversy exclusive of interest and costs is in excess of Seventy-Five

Thousand Dollars ($75,000.00).

       2.      The Notice of Removal is timely filed under 28 U.S.C. § 1446.
   Case: 4:19-cv-02862-RLW Doc. #: 1 Filed: 10/22/19 Page: 2 of 5 PageID #: 2




                       SERVICE OF THE PETITION AND SUMMONS

        3.      Plaintiff initiated this action on September 10, 2019, by filing her Petition in the

Circuit Court of St. Louis County, Case Number 19SL-CC04075. (Exhibit 1, Plaintiff’s Petition)

        4.      In the Petition, Plaintiff asserts claims for negligence and negligence per se against

Defendants arising out of an automobile accident that occurred on November 8, 2018, in St. Louis

County, Missouri. (Exhibit 1, Plaintiff’s Petition)

        5.      Defendant Holtgrave Distributing, Inc. was served on September 24, 2019, via

service upon its registered agent. (Exhibit 1, Affidavit of Service for Holtgrave Distributing)

        6.      Defendant Glasper, an employee of Holtgrave Distributing, Inc., was also served

on September 24, 2019, at his residence in Belleville, Illinois. (Exhibit 1, Affidavit of Service for

Terrell D. Glasper)

        7.      The documents attached as Exhibit 1 constitute all process pleadings and orders

served upon the Defendants in the matter pending in state court.



                                   GROUNDS FOR REMOVAL

        8.      28 U.S.C. § 1441(a) provides that “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the defendant

or the defendants, to the district court of the United States for the district and division embracing

the place where such action is pending.”

        9.      28 U.S.C. § 1332(a) grants original jurisdiction in the United States District Courts

for “all civil actions where the matter in controversy exceeds the sum of $75,000, exclusive of

interest and costs, and is between . . . (1) citizens of different States.”

        10.     This Court has diversity jurisdiction in this matter pursuant to 28 U.S.C. 1332.



                                                    2
Case: 4:19-cv-02862-RLW Doc. #: 1 Filed: 10/22/19 Page: 3 of 5 PageID #: 3




                    BASIS FOR DIVERSITY JURISDICTION

   11.   This action involves a controversy between citizens of different states in that:

         a.   On information and belief, based upon representations in Plaintiff’s Petition in

              this action, Plaintiff Jennifer Balloni was at the time of the filing of the Petition

              and is at the time of this Notice of Removal, a citizen and resident of the State

              of Missouri. (Exhibit 1, Plaintiff’s Petition, ¶ 1).

         b.   As alleged in Plaintiff’s Petition, Defendant Terrell D. Glasper is a resident of

              the State of Illinois. (Exhibit 1, Plaintiff’s Petition, ¶ 2).

         c.   As alleged in Plaintiff’s Petition, Defendant Holtgrave Distributing, Inc. is a

              corporation foreign to the State of Missouri. (Exhibit 1, Plaintiff’s Petition, ¶

              3).

         d.   28 U.S.C. § 1332(c) provides that “a corporation shall be deemed to be a

              citizen of every State and foreign state by which it has been incorporated and

              of the State or foreign state where it has its principal place of business…”

         e.   Upon information obtained from the Illinois Secretary of State, Defendant

              Holtgrave Distributing, Inc. was incorporated in and remains in good standing

              in the State of Illinois. (Exhibit 3, Illinois Certification).

         f.   Holtgrave Distributing, Inc. is not incorporated in Missouri and is only

              incorporated in Illinois. (Exhibit 4, Affidavit of Richard Holtgrave, Sr.).

         g.   Holtgrave Distributing, Inc. has its principal place of business in the State of

              Illinois. The address of its principal place of business is 654 East State Street,

              O’Fallon, Illinois. (Exhibit 4, Affidavit of Richard Holtgrave, Sr.).

         h.   For purposes of diversity jurisdiction, Defendant Holtgrave Distributing, Inc.

              is a citizen of the State of Illinois.

         i.   This action is therefore an action between a citizen of the State of Missouri and

              two citizens of the State of Illinois.


                                              3
   Case: 4:19-cv-02862-RLW Doc. #: 1 Filed: 10/22/19 Page: 4 of 5 PageID #: 4




        12.     Upon information and belief, the amount in controversy exceeds $75,000.00

exclusive of interest and costs. Missouri practice does not permit demand for a specific sum in the

Petition in a personal injury case. §509.050 R.S.Mo. As alleged in Plaintiff’s Petition, Plaintiff is

seeking money damages for injury sustained in an automobile accident. Her injuries include “left

foot, left ankle, back, neck, head, and other body parts; Plaintiff required treatment and will require

treatment in the future; Plaintiff’s ability to work, labor and enjoy life has and will be impaired…”

(Exhibit 1, Plaintiff’s Petition, ¶ 11).

        13.     This Court has original jurisdiction under 28 U.S.C. § 1332(a)(1) because this is an

action between citizens of different states and on information and belief, the amount Plaintiff seeks

exceeds $75,000.00, exclusive of interest and costs.

                                               VENUE

        14.     Venue lies in the United States District Court for the Eastern District of Missouri

pursuant to 28 U.S.C. § 1441(a). Plaintiff’s Petition was filed in the Circuit Court of St. Louis

County, Missouri. The U.S. District Court for the Eastern District of Missouri encompasses St.

Louis County, Missouri.

                                             REMOVAL

        15.     The requirements for removal under 28 U.S.C. § 1446 have been satisfied.

        16.     This action is properly removable under 28 U.S.C. § 1441(a) because the U.S.

District Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

        17.     Pursuant to 28 U.S.C. § 1446(b)(1), the Defendants file this Notice of Removal

within thirty (30) days after service of summons in the state court action.

        18.     In addition to service of this Notice of Removal, Defendants are also giving written

notice to all parties and are filing a copy with the clerk of the state court to effect removal pursuant

to 28 U.S.C. § 1446(d). (Exhibit 2, Notice of Filing)

                                                   4
   Case: 4:19-cv-02862-RLW Doc. #: 1 Filed: 10/22/19 Page: 5 of 5 PageID #: 5




       19.     Defendants submit this Notice of Removal without waiving any defenses to the

claims as asserted by Plaintiff and without conceding in any manner whatsoever that Plaintiff has

alleged a claim upon which relief can be granted.

       WHEREFORE, Defendants respectfully request that the United States District Court for

the Eastern District of Missouri accept jurisdiction of this action, remove this action from the

Circuit Court of St. Louis County, Missouri to the United States District Court for the Eastern

District of Missouri, and henceforth that this action be placed upon the docket of this Court for

further proceedings as if this case had been originally instituted in this Court.



                                          Respectfully submitted.

                                             /s/ Elizabeth H. Weber
                                          JAMES R. HOWARD                    #57866
                                          ELIZABETH H. WEBER                 #44122
                                          ROGERS | EHRHARDT – ATTORNEYS AT LAW
                                          Seven Oaks Business Center
                                          302 Campusview Drive, Suite 204
                                          Columbia, Missouri 65201
                                          Telephone: (573) 442-0131
                                          Fax: (573) 442-9423
                                          E-Mail: jhoward@rogersehrhardt.com
                                          E-Mail: lweber@rogersehrhardt.com
                                          Attorney(s) for Defendants Holtgrave Distributing, Inc.
                                          and Terrell D. Glasper




                                         CERTIFICATE OF SERVICE
    The undersigned hereby certifies that on the 22nd day of October, 2019, the foregoing was
    electronically filed with the Clerk of the Circuit Court using the Missouri eFiling system, which
    electronically sent a copy of the same to all parties of record. The undersigned hereby further
    certifies that, pursuant to Rule 55.03(a), she signed the original of this document and that the same
    is maintained by her.
                                            /s/ Elizbeth H. Weber
                       ROGERS EHRHARDT – ATTORNEYS AT LAW
                                      302 Campusview Drive, Suite 204
                                         Columbia, Missouri 65201




                                                     5
